Citation Nr: 0100529	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  94-43 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis B.  

2.  Entitlement to a compensable rating for otitis externa.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The veteran had active service from June 1965 to November 
1993.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Waco, Texas Regional Office (RO) which, in pertinent part, 
granted service connection for otitis externa and assigned a 
noncompensable disability evaluation.  Service connection was 
also denied for hepatitis B.  In January 1997, the Board 
remanded this case to the RO to obtain private and/or 
Department of Veterans Affairs (VA) treatment records and to 
afford the veteran a VA examination. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to the issue of a compensable rating 
for otitis externa has been obtained.  

2.  The veteran's otitis externa is controlled by medication, 
and produces no disability or limitation of function; 
swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment are not shown.  


CONCLUSION OF LAW

A compensable rating for otitis externa is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7, 4.31 and Diagnostic Code 6210 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  In part, this law 
redefines VA's "duty to assist" and imposes on VA certain 
notice requirements.  This change in the law applies to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that the development with respect to the 
issue of a compensable rating for otitis externa has been 
exhaustive, and that even under the new law, the duty to 
assist is met for that issue.  

It is noteworthy that because this appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original claim, assignment of "staged" ratings for 
separate periods of time must be considered.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  The RO has not assigned staged 
ratings.  

Disability evaluations are determined by comparing the 
veteran's symptoms with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4 (2000).  During the 
pendency of this appeal, the regulatory provisions pertaining 
to the ratings of diseases of the ear were amended (effective 
June 10, 1999). See 64 Fed. Reg. 25202 (May 11, 1999).  When 
a law or regulation changes after a claim has been filed, but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); see also VAOPGCPREC 3-2000 (April 10, 2000).  
However, the amended regulations did not result in any 
substantive changes in the criteria for rating the disability 
at issue, i.e. the criteria under diagnostic code 6210 remain 
the same.  Accordingly, the Board needs not address which 
criteria, the old or the new, are more favorable to the 
veteran.  

Chronic otitis externa with swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment warrants a 10 percent evaluation.  38 C.F.R. Part 
4, Diagnostic Code 6210.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  

The veteran's service medical records reveal that right 
external otitis was diagnosed in January 1992.  A September 
1992 entry notes that the veteran was seen with complaints of 
decreased hearing and pain in the left ear.  The assessment 
was cerumen impactus and possible left otitis media.  An 
April 1993 examination report notes that the veteran had a 
greenish drainage and erythema of both ear canals.  An April 
1993 treatment entry notes that the veteran's ears drained 
continuously and crusted a lot.  

VA treatment records dated from October 1993 to February 1996 
reveal that in June 1994, the veteran was seen for right ear 
pain.  Otitis externa of the right ear was diagnosed.  A 
December 1994 entry reveals that he complained of right ear 
pain and infection, with swollen lymph nodes under the ear.  
The examiner noted purulent discharge and inflammation of the 
right ear.  The assessment was right ear otitis externa.  A 
January 1996 entry also referred to right ear otitis externa.  

At an August 1996 hearing before a member of the Board, the 
veteran testified that he was having problems with his ears 
about every six months.  He indicated that he would have a 
greenish discharge, scabs in the ears and a ringing 
sensation.  He stated that the flare-ups would last anywhere 
from seven to fifteen days, and that he would take 
antibiotics to clear up the problem.  

VA treatment records dated in November 1996 refer to 
continued treatment.  The veteran reported that he had 
several bouts of otitis externa since Desert Storm.  The 
assessment was history of otitis externa, resolved.  

On VA audiological examination in April 2000, the examiner 
noted that the veteran had mild bilateral sensorineural 
hearing loss.  It was noted that the veteran reported 
frequent middle ear drainage, more often on the left.  

On VA ear disease and hemic disorders examination in April 
2000, the veteran reported that he had chronic otitis externa 
which produced a green, foul smelling discharge from the 
external ear approximately every two months.  He indicated 
that he was treated with an antibiotic in drop form.  He 
would place two drops into each ear four times a day when 
there was draining and a foul odor.  The otitis responded to 
the medication.  The examiner reported that the veteran's ear 
canals were clear, without evidence of internal or external 
infection.  Tympanic membranes were normal, bilaterally.  The 
diagnosis was chronic otitis externa, service-connected, 
controlled with medication without limitation of function or 
disability.  

The evidence of record does not show that the veteran has 
symptoms of otitis externa such as swelling, dry and scaly or 
serous discharge, and itching, requiring frequent and 
prolonged treatment, as required for a compensable rating 
under Diagnostic Code 6210.  The veteran states that he 
suffers from chronic otitis externa approximately every two 
months.  Such frequency of exacerbations is not shown by the 
VA treatment and examination reports of record.  The most 
recent (April 2000) examination did not reveal any active 
symptoms.  It was specifically noted that the veteran's 
chronic otitis externa was controlled with medication without 
any limitation of function or disability.  The Board simply 
cannot conclude, based on the evidence of record, that the 
veteran suffers from symptoms warranting a 10 percent rating 
under the above-noted schedular criteria.  Therefore, the 
Board concludes that the noncompensable rating assigned 
accurately reflects the level of disability currently shown, 
as well as the level of disability throughout the appellate 
period. 


ORDER

A compensable rating for otitis externa is denied.  

REMAND

On VA examination in April 2000, it was noted that the 
veteran's claims folder was reviewed.  He reported that in 
1976, he was prevented from giving blood by a positive 
hepatitis B test, and that a positive hepatitis B test was 
confirmed on multiple occasions since then.  It was noted 
that the veteran had no history of acute hepatitis B 
infection or hepatitis B immunization and no hepatitis B 
residual illness.  The examiner reported that liver function 
studies and all other laboratory tests of recent date were 
within normal limits.  The examiner stated that the veteran 
had a positive hepatitis B screen which indicated that he had 
been exposed to hepatitis B in the past, and that he 
currently remained positive.  The examiner commented that 
such was obviously a service-connected condition of contact 
with hepatitis B which may or may not involve chronic liver 
disease or cirrhosis in the future.  The examiner remarked 
that the veteran's only desire was to be 0 percent service-
connected for hepatitis B, which to the examiner seemed 
reasonable.  The Board observes that although the examiner 
indicated that the veteran had a positive hepatitis B screen 
and currently remained positive, there is no indication that 
blood serology studies were performed at the time of the 
examination.  

The Board also notes that a September 1996 VA examination 
report notes that the veteran had no active disease process 
and no symptoms suggestive of hepatitis.  The examiner 
reported that an HIDA scan revealed no observed abnormality 
and that a liver profile was normal.  The examiner also noted 
that a hepatitis profile was negative for hepatitis A and 
hepatitis B and that a Chem-7 and complete blood count were 
also normal.  The diagnosis was history of hepatitis B, with 
no active disease process observed during the examination.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  When the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Halstead v. Derwinski, 3 Vet.App. 213 (1992).  
Given the nature of the appellant's contentions, that there 
were no blood serology studies on April 2000 VA examination, 
the examiner's comments on that examination relating the 
veteran's claimed hepatitis B to his service, and the 
apparent contradictions in the evidence of record as to 
whether the veteran is presently a hepatitis B carrier; and 
in consideration of the Court's holdings in Colvin and 
Halstead, the Board concludes that an additional VA 
examination would be helpful prior to appellate review.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should schedule the veteran 
for a VA examination by an appropriate 
specialist to determine whether he has 
any hepatitis B related disability.  All 
indicated tests and studies, including 
complete serology studies with testing 
for the hepatitis B surface antigen, 
hepatitis B surface antibodies and 
hepatitis B core antibodies as well as 
IgM and IgG, should be accomplished.  The 
examiner must indicate whether the 
veteran has any residuals of hepatitis B.  
The examiner must also specifically 
indicate whether the veteran's carrier 
state has been resolved or whether he is 
still a carrier.  A complete rationale 
for any opinion expressed should be 
provided.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

2.  The RO must ensure that the foregoing 
development is completed.  Then, the RO 
should reconsider the issue remaining on 
appeal, giving consideration to any 
additional evidence obtained.  The RO's 
readjudication on remand must be 
governed, to the extent applicable, by 
all pertinent provisions of VCAA.  If the 
claim remains denied, the veteran and his 
representative must be issued an 
appropriate SSOC and given the 
opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  He is advised that he may submit additional 
evidence and argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

 



